Allowable Subject Matter
Claims 1, 3-16, 19-23 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose “obtaining, by a user equipment of a user, an indication that the user is willing to go to a first location corresponding to a live content if a bid of the user is accepted; and in response to the obtaining of the indication that the user is willing to go to the first location if the bid of the user is accepted, sending, by the system to the equipment of the user, a second request for the live content” in combination with all the other limitations taken as a whole as recited in claim.
Similarly prior art fails to teach or to reasonably disclose “presenting, to a first user, information associated with a second user and a third user, wherein the second user and the third user have indicated that they expect to be at a first location at a first time and obtaining, from the first equipment subsequent to the establishing of the video stream, a rating based on a quality of a presentation of the live content, wherein the rating is based on resolution, image stabilization, video quality, audio quality, view obstructions, interference, or any combination thereof” in combination with the other limitations as recited in claims 14 and 19 taken as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423